Citation Nr: 0113781	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  94-35 442	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active service from August 1969 to July 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran testified before a hearing officer at 
the RO in October 1993.  The Board remanded the claim in June 
1996 and April 2000.  The RO returned the case to the Board 
in February 2001.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim and also contains new notification 
provisions.  In this case, all records pertinent to the 
veteran's appeal have been obtained, and the veteran has been 
provided necessary examinations.  The veteran is clearly 
aware of the evidence necessary to substantiate his claim, 
and there is no indication that there is outstanding evidence 
that should be obtained.  Consequently, there is no further 
action to be undertaken to comply with the provisions of the 
VCAA.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The evidence does not demonstrate that the veteran 
participated in combat.  

3. There is no evidence corroborating any of the claimed in-
service stressors associated with the diagnosis of PTSD.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD is due to various 
experiences while he was in service in Vietnam.  


Background

The veteran's service medical records include no complaint, 
treatment or diagnosis related to an acquired psychiatric 
disorder.  The veteran's separation examination report, dated 
in July 1971, shows that the physician evaluated his 
psychiatric condition as normal.  The post-service medical 
evidence includes a VA PTSD examination report, dated in 
January 1992, which contains an Axis I diagnosis of PTSD, and 
reports from several health care providers, dated between 
1990 and 1999, which indicate that the veteran has PTSD.  The 
record shows that the veteran receives Social Security 
Administration (SSA) disability benefits, and those benefits 
were continued in January 1998 with the primary diagnosis 
reported as PTSD.  VA outpatient records dated in the 1990s 
also include PTSD as an Axis I diagnosis.  

The veteran's service records include his personnel record, 
DA Form 20, which indicates that he served in Vietnam with 
the 4th Administration Company, 4th Infantry Division, as a 
senior personnel management specialist, from October 23, 
1970, to November 28, 1970, and that from December 1, 1970, 
to July 30, 1971 he served with HHC (headquarters and 
headquarters company), I Field Force (Vietnam) as a personnel 
specialist.  This unit was redesignated "HHC USA Forces MR 
2" in May 1971, and the veteran continued with that unit 
until his departure for the continental United States in July 
1971.  The veteran's discharge report, DD Form 214, and his 
DA Form 20 indicate that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal, the Army 
Commendation Medal, the Bronze Star Medal and M-14 and M-16 
sharpshooter medals.  The veteran's military occupational 
specialty (MOS) was in food service until September 1970; 
thereafter it was personnel specialist.  

The examiners who have diagnosed the veteran as having PTSD 
have related the diagnosis, at least in part, to the 
veteran's experiences in Vietnam.  When requested by the RO 
to provide descriptions of the traumatic experiences that 
resulted in his PTSD, the veteran has listed the following:  
1) on a night patrol dragging dead Vietnamese down "Ho Chi 
Minh Mountain" while he was stationed a An Khe with the 4th 
Infantry Division Headquarters; 2) seeing a man he identifies 
as Specialist 4th class Mark Terry Olson, who had the same 
MOS as himself, killed or finding him dead, at An Khe in 
October 1970; 3) seeing a soldier blown up by a satchel 
charge at An Khe; 4) shooting an armed Vietnamese man 
somewhere between an airstrip and his base at Nha Trang; 5) 
seeing a soldier shoot himself in the head; 6) burying dead 
babies; and 7) general exposure to small arms fire and 
shelling.  At his hearing at the RO in October 1993, the 
veteran testified that he performed combat duty in Vietnam.  
He also testified that he had base guard duty and during that 
time had contact with the enemy almost constantly and was 
under constant fire.  

In a letter dated in April 2000, WJW stated that during 
November 1970 while he was a mechanic with the 4th Infantry 
Division at An Khe, he came into contact with the veteran, 
who is from his hometown.  WJW stated that most who served at 
that time were used as guards and infantrymen and did not 
work in their MOS as they were trained.  WJW said the 4th 
Infantry Division was deploying from that area at the time 
and there was a lot of combat and chaos going on.  WJW said 
that he did not experience the same things as the veteran 
did, but he knew of instances of those described by him, 
especially those that took place on Ho Chi Min Mountain.  WJW 
said there was a great deal of combat taking place, almost 
constant at times.  



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (1998).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Section 1154 requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and would not apply to veterans who served 
in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

During the pendency of this appeal, 38 C.F.R. §3.304(f) was 
amended effective March 7, 1997.  As amended, the regulation 
provides that service connection for PTSD requires:  medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. §4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. §3.304(f) (2000).  

As an initial mater, the Board finds that the veteran is not 
a credible historian.  This is based on review of records 
from Clifford L. Hirsch, Ph.D., including a December 1987 
consultation report while the veteran was hospitalized at 
Memorial Medical Center, as well as clinical records dated 
between 1990 and 1996.  Other such records include clinical 
records from J.P. Holmgren, M.D, dated between 1990 and 1995 
with a letter dated in 1993, clinical records from Daniel A. 
Gardner, Ph.D. with a report prepared in December 1997, and 
VA mental disorders examination reports, dated in January 
1992 and February 1998.  At various time the veteran reported 
the following:  He was an "infantryman" and went out on 
combat patrols; he was awarded the Bronze Star "for 
combat;" his lieutenant was to file paperwork approving his 
Purple Heart; he spent one year, 13 months or 26 months in 
Vietnam; in October 1970, at An Khe, he saw killed or found 
dead a man identified as Specialist 4th class Mark Terry 
Olson, who had the same MOS as his own.  

The service records do not support the veteran's statements 
regarding his length of service in Vietnam or his 
participation in combat patrols.  The veteran's discharge 
record (DD Form 214) and personnel record (DA From 20) show 
that he was in Vietnam from October 1970 to July 1971, which 
is less than 10 months, and his MOS was personnel specialist.  
His principal duty while in Vietnam was either senior 
personnel management specialist or personnel specialist, and 
he was assigned to headquarters or administrative sections of 
high level command units at all times while in Vietnam.  The 
citations for the Army Commendation and Bronze Star Medals 
state they were for meritorious achievement with the 4th 
Administration Company and Headquarters and Headquarters 
Company, respectively.  There is no indication that either 
medal was accompanied by a "V" device (denoting valor).  
Service medical records do not show treatment for any combat 
wound, and there is no other service record or service 
medical evidence to support the veteran's assertion that he 
was to receive a Purple Heart Medal.  In addition, the 
service records do not show infantry training or assignment.  

The Board additionally notes that review of the medical 
records and examination reports reveal a lack of credibility 
in the veteran's statements.  In this regard, the veteran 
described to Dr. Hirsch that he was involved in burying 
babies who had died at a Vietnamese orphanage, and in a 
meeting with Dr. Hirsch in October 1991 the veteran stated 
his belief that if the activities of the GI's involved in 
this would have been discovered, they would have been shot 
summarily by agents of the CIA.  Dr. Hirsch commented that it 
was difficult to evaluate the reality content of this claim.  
The record also shows that although the veteran reported a 
detailed history of childhood sexual abuse to Dr. Hirsch in 
1991 and 1992, he denied any such history to the VA examiner 
in February 1998.  

In addition, the Board notes that clinical records from Dr. 
Hirsch dated in early January 1992 show that the day 
following the date of the VA psychiatric examination, a 
friend of the veteran called Dr. Hirsch.  The friend, whom 
Dr. Hirsch knew, said that the veteran had told her he was 
going to go to the VA in Milwaukee for brain surgery.  She 
said that the veteran telephoned her from Milwaukee and told 
he was being flown by air ambulance to Colorado for 
neurosurgery.  The friend said that after a number of 
telephone calls to the veteran's sisters she learned that the 
veteran was in Milwaukee for a VA check-up, but that there 
was no plan for brain surgery.  She located the veteran at 
the home of one of his sisters and he told her he had had a 
neurosurgery and was out of the hospital and recovering.  

The veteran returned to Dr. Hirsch's office 5 days after the 
early January 1992 VA examination and told Dr. Hirsch that he 
had had a psychiatric examination, which consisted of being 
examined by 10 psychiatrists.  He also said that he was 
whisked to a downtown Milwaukee site by the CIA and AIC and 
was held without food or water for 5 to 8 hours and was 
intensively grilled about what was going on at his home 
location and in his psychotherapies.  He said that while he 
was at the VA in Milwaukee he was included in an experiment 
in which it was necessary to draw fluid from an acupuncture 
point in the back of his head.  The veteran said he was told 
to wear a disc beneath a gauze bandage for 7 days.  Dr. 
Hirsch commented that the veteran had a piece of gauze tied 
around his head, but Dr. Hirsch said he could observe no such 
disc.  When confronted in regard to more detail about the 
procedure, the veteran was unable to give it, but joked about 
it not being neurosurgery.  Dr. Hirsch commented that the 
content and time frames of the veteran's claims were rather 
fantastic and did not seem likely to have occurred within a 
VA setting.  The report of a VA physical examination, which 
was conducted on the same date as the psychiatric 
examination, does not refer to fluid removal from the 
veteran's head.  

Further, in a clinical record dated in September 1992, Dr. 
Holmgren noted, "I wonder at times if [the veteran] has a 
good idea of the truth & falsehood in things he says as he 
does have tendency to confabulate in somewhat dreamlike way 
at times."  In an October 1992 clinical record regarding the 
veteran, Dr. Hirsch noted, "At times it appears that his 
memory of events becomes frankly confabulatory."  

In a clinical record dated in December 1992, Dr. Hirsch 
stated that when he confronted the veteran about combat 
memories, the veteran said he had them but was unable to 
bring them to his consciousness at that time.  Dr. Hirsch 
said the veteran spoke of many incidents but that all of 
them, with one possible exception related to non-combat kinds 
of activities.  One memory that the veteran discussed that he 
clearly believed to be combat-related was the incident of 
being on guard duty in a trench when he was in An Khe.  He 
said that a buddy stood up and took a shot through the head.  
At his October 1993 hearing the veteran testified that he saw 
killed or found dead a man named Olson and that he killed a 
Vietnamese.  In an interview with Dr. Hirsch in December 
1987, the veteran had denied killing anyone or having any 
close associates or buddies killed.  

The examiner who conducted the VA special psychiatric 
examination in February 1998 reported that prior to the 
interview she reviewed the veteran's complete claims file, 
including medical records, and that in addition she reviewed 
copies of recent medical records provided by the veteran.  
The examiner stated that one of the most notable findings of 
the examination was the presence of several inconsistencies 
between the veteran's self-report at the examination and 
previous medical and military records.  The examiner stated 
that veteran seemed to have great difficulty with memory for 
his Vietnam experiences and concluded that the reliability of 
his self-report was questionable.  The examiner stated that 
during the veteran's descriptions it was difficult to tell 
whether the veteran was describing his own experience or 
something that had been suggested or shown to him.  At one 
point, the veteran said that while he was on guard duty there 
were Vietnamese women selling lemonade and seashells on the 
road.  He said that a fellow American soldier killed one of 
the women.  He also said, "They killed sergeants and first 
lieutenants."  He then told the examiner that "you've seen 
the movies."  The examiner questioned the veteran as to 
whether he had seen anyone kill a sergeant or lieutenant.  
The veteran replied, "I have seen that in the movies.  It 
may have happened in Vietnam, but I don't remember."  

In summary, the types and details of the claimed stressors 
have varied significantly over time, and several medical 
professionals have implicitly or explicitly questioned the 
veteran's reliability.  The evidence does not support the 
veteran's claim that he participated in combat patrols and 
combat, that he was wounded in combat, that he was 
administratively approved for a Purple Heart or that he spent 
12, 13 or 26 months in Vietnam.  Based on the foregoing, the 
Board's preliminary finding is that the veteran is not a 
credible historian and that his allegations of participation 
in combat are inconsistent with the circumstances, conditions 
and hardships of his service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d) (2000).  

The Board further finds that other than the veteran's 
statements and testimony there is no evidence that shows the 
veteran participated in combat.  Neither the veteran's DA 
Form 20 nor his DD Form 214 shows that he received any 
commendation or award denoting participation in combat, such 
as the Combat Infantryman Badge, Purple Heart, "V" device 
for valor on the Bronze Star Medal or similar citation.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  The claims 
file contains a letter from the United States Armed Services 
Center for Research of Unit Records (USASCRUR), dated in 
October 1997, which shows they were not able to verify the 
veteran's claim of participation in combat, nor were they 
able to verify the veteran's claimed stressors.  In addition, 
service records indicate that while he was in Vietnam, the 
veteran's principal duty was either senior personnel 
management specialist or personnel specialist, consistent 
with the veteran's personnel specialist MOS.  

The Board does not dispute that the veteran may have served 
in a combat area as is shown by the October 1997 letter from 
USASCRUR stating there were various attacks on Camp Radcliff 
during the veteran's Vietnam tour and the statement from the 
fellow serviceman, WJW, who said that there was lot of combat 
and chaos going on at An Khe during November 1970 when he and 
the veteran were there.  Although these statements establish 
that the veteran was in an area where combat took place, they 
do not show that the veteran participated in combat.  In this 
regard, the General Counsel of VA has specifically stated 
that the phrase "engaged in combat with the enemy" in 
38 U.S.C.A. § 1154(b) requires that the veteran have actually 
participated in combat with the enemy and would not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  VAOGCPREC 12-99; see Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In this regard, although the veteran's DA 
Form 20 lists participation in an "unnamed campaign," the 
nature and extent of the veteran's participation in this 
operation is not described, and the Board finds this notation 
is of less weight than the evidence elsewhere in the service 
records listing his principal duties in personnel for the 
administration and headquarters units at high levels of 
command (i.e., a division and a field force/military region).  
See VAOGCPREC 12-99.  Finally, to the extent that medical 
examiners have concluded that the veteran has PTSD due to 
combat, these opinions have been based on an oral history 
provided by the veteran.  Given the veteran's lack of 
credibility and the lack of evidence from service records or 
other sources that the veteran did participate in combat, the 
notations in the medical records do not establish 
participation in combat.  See Cohen v. Brown, 10 Vet. App. 
128, 145 (1997).  In the Board's judgment, the preponderance 
of the evidence is against the veteran's claim of 
participation in combat.  

Having found that the veteran did not participate in combat, 
the Board must determine whether there is credible supporting 
evidence that the claimed stressors occurred.  As was 
outlined earlier, when requested by the RO to provide 
descriptions of the traumatic experiences that resulted in 
his PTSD, the veteran had listed the following:  1) on a 
night patrol dragging dead Vietnamese down "Ho Chi Minh 
Mountain" while he was stationed a An Khe with the 4th 
Infantry Division Headquarters; 2) seeing a man he identifies 
as Specialist 4th class Mark Terry Olson, who had the same 
MOS as himself, killed or finding him dead, at An Khe in 
October 1970; 3) seeing a soldier blown up by a satchel 
charge at An Khe; 4) shooting an armed Vietnamese man 
somewhere between an airstrip and his base at Nha Trang; 5) 
seeing a soldier shoot himself in the head; 6) burying dead 
babies; and 7) general exposure to small arms fire and 
shelling.  At his hearing at the RO in October 1993, the 
veteran testified that he performed combat duty in Vietnam.  
He also testified that he had base guard duty and during that 
time had contact with the enemy almost constantly and was 
under constant fire.  

With regard to the claimed stressors, the Board finds there 
is no verified stressor to serve as a basis for granting 
service connection for the veteran's PTSD.  Initially, the 
Board notes that its discussion of the veteran's credibility 
and its findings on participation combat, discussed above, 
are largely applicable here.  Briefly stated, the evidence 
does no support the veteran's claims that he participated in 
combat or was wounded in combat, and the Board has determined 
that the veteran is not a credible historian.  

The statements from the fellow serviceman, WJW, and the 
USASCRUR do not verify that the veteran served on guard duty 
or was under small arms fire or shelling.  Although WJW 
stated that he knew of "instances" described by the veteran 
concerning Ho Chi Minh Mountain, he did not verify that the 
veteran was on Ho Chi Minh Mountain or that he dragged dead 
Vietnamese down the mountain.  Further, USASCRUR has 
explained in its letters dated in October 1992, April 1994 
and October 1997 the limitations of its ability to verify 
stressor information as provided by the veteran.  It stated 
that Vietnam war records seldom contain information about 
civilian incidents and that anecdotal incidents, though they 
might be true, are not researchable.  Without more specific 
information from the veteran it could not verify that an 
individual was blown up by a satchel charge or that another 
soldier shot himself in the head, nor could it provide 
information concerning the veteran's account of having killed 
an armed Vietnamese man somewhere between an airstrip and his 
base a Nha Trang.  

Review of the record shows that the RO has repeatedly 
requested the veteran to provide specific information 
concerning his stressors as USASCRUR has indicated is 
necessary for possible verification through that office.  In 
particular, it has requested the veteran to provide the 
"who, what, where and when" of each stressor.  The veteran 
has been unable to do this, and the Board acknowledges the 
difficulties of doing so.  In this regard, Dr. Hirsch, in a 
letter dated in November 1992, stated that at that time the 
veteran's psychological functioning did not allow him the 
organized retrieval of the type necessary to comply with the 
request.  Unfortunate as this is, it does not allow the RO or 
the Board to grant a claim for service connection for PTSD 
without verification of a stressor.  

The veteran later identified the U.S. serviceman he saw 
killed or found dead at An Khe in October 1970 as Specialist 
4th class Mark Terry Olson and stated that he had the same 
MOS (71H20) as he did.  The USASCRUR in its October 1997 
letter states that available U.S. Army casualty data listed 
several "Olson's" killed during October 1970, but none from 
the 4th Administration Company.  It further stated that 
Morning Reports submitted by the 4th Administration Company 
confirmed that the veteran was attached to this unit, but no 
Olson was found.  In addition, an April 1997 report from the 
National Personnel Records Center (NPRC) shows that a search 
of Morning Reports for the period from September 1970 through 
November 1970 found nothing listed in the 4th Administration 
Company for the name Olson or Olsen.  

The Board has considered the argument of the veteran's 
representative received in January 2000.  The representative 
argues that the confirmed death of a soldier named "Owens" 
"closely follows the details the veteran gave for Olson" 
when allowance is made for the length of time that has 
passed.  The representative argues that "Olson and Owens are 
the same person."  The representative also submitted a 
printout from a website indicating that a soldier, Specialist 
4th class Charles Eugene Owens, MOS 13A10, who was attached 
to I Field Force, was killed in action on October 30, 1970, 
from artillery, rocket or mortar fire in Pleiku province.  
The Board declines to accept this as verification of the 
veteran seeing a fellow serviceman killed or finding him 
dead.  The veteran has stated that he witnessed this death at 
his base at An Khe.  Further, he has never claimed, nor does 
the evidence show, that he was in Pleiku province.  In 
addition, the veteran's DA Form 20 indicates that he did not 
begin to serve with I Field Force until December 1, 1970, 
more than a month after Owens' death.  The evidence presented 
shows few similarities other than rank and initial letter of 
surname between Owens and the "Olson" identified by the 
veteran.  The arguments presented do not place in equipoise 
the question of whether the evidence verifies the claimed 
stressor of the veteran having seen killed or found dead a 
fellow serviceman, and in the Board's judgment the evidence 
of Owens' death does not provide corroboration of the 
veteran's statements.  Based on the foregoing, the Board 
finds that none of the claimed stressors has been verified.  

As a final matter, in its June 1996 remand, the Board 
requested that the RO obtain a detailed account from the 
veteran of his claimed stressors and also make a request for 
Morning Reports for the veteran's unit (the 4th 
Administration Company) at the time he claims he saw a man 
named Olson killed.  The veteran provided additional 
statements, and the RO requested the Morning Reports from 
NPRC.  In April 1997, as was noted earlier, NPRC stated that 
its search failed to locate any entries/files pertaining to 
Olson or Olsen.  NPRC further stated that it does not send 
copies of Morning Reports where their search reveals nothing 
regarding the requested name.  In addition, in its October 
1997 letter, USACRUR stated that although several "Olson's" 
were killed in Vietnam, none was from the 4th Administration 
Company.  In view of these responses, the Board finds that 
the RO substantially complied with the June 1996 remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
require under Stegall v. West, where Board's remand 
instructions were substantially complied with).  

The Board further notes after receipt of the April 2000 
letter from the veteran's fellow serviceman, WJW, the RO 
wrote to him and requested more specific information from 
him.  The RO asked WJW for a statement indicating whether he 
had knowledge of the veteran having performed guard duty at 
An Khe in October and/or November 1970 and if so, whether WJW 
saw, or knew at that time, that the veteran was subject to 
enemy fire.  The RO also asked whether WJW had recollection 
of a specific event or incident in which the veteran and 
others were required to drag the bodies of dead Vietnamese 
soldiers down a mountain.  WJW did not respond the to RO's 
letter.  In a letter to the RO dated in November 2000, the 
veteran stated that he had recently contacted WJW who told 
him he had provided all of the information he could recall in 
his April 2000 letter and felt it unfair of VA to ask him for 
additional information.  The veteran further discussed his 
diagnosis of PTSD and said he did not wish to make any other 
statement at that time.  

In summary, the Board has considered the veteran's statements 
and testimony and the medical evidence that includes 
diagnoses of PTSD linked to his service in Vietnam.  There 
is, however, no credible supporting evidence that verifies 
the claimed stressors upon which the diagnosis is based.  
Under the circumstances, the preponderance of the evidence is 
against the claim, and the Board must therefore conclude that 
PTSD was not incurred in or aggravated by service.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals



 

